DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 20 objected to because of the following informalities:  the claim appears to have a typographical error, “the first device die, the second device die” should be “the fourth device die, the fifth device die” as in fig 16B. For the purpose of examination, the examiner will interpret the above limitation as “the fourth device die, the fifth device die”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 4, 6-17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2010/0193930 in view of Kim US 2016/0293574.

    PNG
    media_image1.png
    1142
    1385
    media_image1.png
    Greyscale

Re claim 1, Lee teaches a package (100, fig1, [29]) comprising: 
a first device die (S1, fig1, [29]) comprising a first conductive pad (P1, fig1, [29]), wherein the first conductive pad is on a first side (left side of center line of S1, fig1) of a center line of the first device die, with the center line being perpendicular to a top surface of the first device die; 
a first through-via (V1, fig1, [29]) having a bottom surface (surface of V1 in contact with P1, fig1) contacting a top surface of the first conductive pad (surface of P1 in contact with V1, fig1); 
a die stack (S2-S4, fig1, [29]) comprising a plurality of second device dies therein, wherein the die stack is attached to the top surface of the first device die (surface of S1 facing S2, fig1), wherein the die stack extends beyond an edge of the first device die (S2-S4 extends beyond right edge of S1, fig1), and the edge is on a second side (right side of center line of S1, fig1) of the center line, and the first side and the second side are opposite sides of the center line; 
an encapsulant (135, fig1, [30]) encapsulating the die stack and the first through-via therein; and 
redistribution lines (180, fig1, [30]) over and electrically coupling to the first through-via and the die stack.
Lee does not explicitly show a second device die at a same level as the first device die, wherein the second device die comprises a first part and a second part, and wherein the die stack overlaps the first part, and the second part extends laterally beyond the die stack; an encapsulant encapsulating the die stack, the first device die, the second device die.
Kim teaches a second device die (170, fig1, [23]) at a same level as the first device die (160, fig1, [23]), wherein the second device die comprises a first part (part under 140 on left side, fig1) and a second part (part on right side, fig1), and wherein the die stack (130 and 140, fig1, [23]) overlaps the first part, and the second part extends laterally beyond the die stack; an encapsulant (180, fig1, [23]) encapsulating the die stack (130 and 140, fig1, [23]), the first device die (160, fig1, [23]), the second device die (170, fig1, [23]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee and Kim to add three extra dies under S4 of Lee extending toward the right side arranged as in fig1 of Kim. The motivation to do so is to achieve high density package with reduced footprint (Kim, [2, 24]).
Re claim 4, Lee modified above teaches the package of claim 1, wherein no through-via is on the second side of the center line (vias only on left side of center line of S1, fig1).
Re claim 6, Lee teaches the package of claim 1, wherein each of the first device die and the second device die comprises a lower portion (part of die face away from the conductive pad, fig1) and an upper portion (part of die with the conductive pad, fig1), wherein the lower portion of the first device die is identical to the lower portion of the second device die, and the upper portion of the first device die is different from the upper portion of the second device die (part of Dies face away from pads are the same with conductive pad located on different place on other side of die, see figure above).
Re claim 7, Lee modified above teaches the package of claim 1, wherein the lower portion of the first device die and the lower portion of the second device die comprise transistors and low-k dielectric layers over the transistors (package of logic die or memory die with transistors encapsulated by epoxy as 135 of Lee).
Re claim 8, Lee modified above teaches the package of claim 1, wherein no additional conductive feature is between the first through-via (V1, fig1, [29]) and the first conductive pad (P1, fig1, [29]).
Re claim 9, Lee teaches a package (100, fig1, [29]) comprising: 
a first device die (S1, fig1, [29]) comprising a first portion (right side, fig1, [29]) and a second portion (left side with P1, fig1, [29]), with the second portion comprising a metal pad (P1, fig1, [29]); 
a die stack (S2-S4, fig1, [29]) comprising a plurality of second device dies therein, wherein the plurality of second device dies are electrically coupled with each other (V1-V4 coupled with each other through 190, fig1, [31]), and the die stack is attached to the first portion of the first device die (S2-S4 attached to the left side of S1, fig1); 
a first through-via (V1, fig1, [29]) electrically coupling to the metal pad (P1, fig1, [29]), wherein the first through-via comprises a plurality of portions, each at a same level as one of the plurality of second device dies (Part of V1 at level of S2, S3 and S4, fig1); and 
an encapsulant (135, fig1, [30]) encapsulating the first device die, the die stack, and the first through-via therein. 
Lee does not explicitly show a second device die comprising a third portion and a fourth portion; the die stack is attached to the third portion of the second device die, and is laterally offset from the second portion of the first device die and the fourth portion of the second device die;
Kim teaches a second device die (170, fig1, [23]) comprising a third portion (part of 170 in contact with 140, fig1, [23]) and a fourth portion (part of 170 under via 175, fig1, [23]); the die stack (130 and 140, fig1, [23]) is attached to the third portion of the second device die, and is laterally offset from the second portion of the first device die and the fourth portion of the second device die (fig1);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee and Kim to add three extra dies under S4 of Lee extending toward the right side arranged as in fig1 of Kim. The motivation to do so is to achieve high density package with reduced footprint (Kim, [2, 24]).
Re claim 10, Lee modified above teaches the package of claim 9, wherein each of the first device die and the second device die comprises a lower portion (part of die face away from the conductive pad, fig1) and an upper portion (part of die with the conductive pad, fig1), wherein the lower portion of the first device die is identical to the lower portion of the second device die, and wherein the upper portion of the first device die is different from the upper portion of the second device die (part of Dies face away from pads are the same with conductive pad located on different place on other side of die, see figure above).
Re claim 11, Lee modified above teaches the package of claim 9, wherein there is no distinguishable interface in the encapsulant (Lee, 135, fig1, [30]) to separate different portions of the encapsulant from each other.
Re claim 12, Lee modified above teaches the package of claim 9, further comprising a third device die (S4, see figure above) partially overlapping each of the first device die and the second device die, and a fourth device die (S3 left, see figure above) and a fifth device die (S3 right, see figure above), each partially overlapping each of the first device die and the second device die, wherein in a top view of the package, the third device die, the fourth device die, and the fifth device die are aligned to a first straight line (see figure above).
Re claim 13, Lee does not explicitly show the package of claim 12, wherein the fourth device die and the fifth device die are underlying the third device die (see figure above).
Re claim 14, Lee modified above teaches the package of claim 12, wherein each of the fourth device die and the fifth device die comprises a portion laterally offset from each of the first device die, the second device die, and the third device die (see figure above).
Re claim 15, Lee modified above teaches the package of claim 9 further comprising a second through-via (Lee, another V1, fig3, [29]) having a top surface and a bottom surface, wherein the top surface of the second through-via is coplanar with a top surface of the encapsulant (Lee, fig1 and 3), and the bottom surface of the second through-via contacts a top surface of the first device die (Lee, fig1 and 3).
Re claim 16, Lee modified above teaches the package of claim 9, wherein the encapsulant (Lee, 135, fig1, [30]) extends lower than a bottom surface of a bottommost die in the die stack (Lee, S2, fig1).
Re claim 17, Lee modified above teaches the package of claim 9, wherein the die stack comprises a portion extending beyond an edge of the first device die (Lee, part of S2-S4 extending beyond right edge of S1, fig2), wherein the portion of the die stack overlaps a portion of the encapsulant (fig1).
Re claim 21, Lee modified above teaches the package of claim 1, wherein the encapsulant (135, fig1, [30]) comprises a portion overlapped by a portion of the die stack (S2-S4, fig1, [29]).
Re claim 22, Lee modified above teaches the package of claim 1, wherein the die stack comprises: a top die (S4, see figure above), wherein in a top view of the package (view from side with solder balls, see figure above), the top die (S4, see figure above), the first device die (S1 on one side, see figure above), and the second device die (S1 on the other side, see figure above) are aligned to a first straight line, and a third device die (S2 on one side, see figure above) and a fourth device die (S2 on the other side, see figure above) at a same level, wherein each of the third device die and the fourth device die partially overlaps each of the first device die and the second device die (see figure above).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2010/0193930 in view of Kim US 2016/0293574 and Chung US 2015/0187705.
Re claim 2, Lee does not explicitly show the package of claim 1 further comprising a die-attach film between and contacting the die stack and the first device die, and the second device die.
Chung teaches a die-attach film (240, fig1, [26]) between and contacting the die stack (320-340, fig1, [24]) and the first device die (310, fig1, [24]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee in view of Kim and Chung to add in an adhesive layer. The motivation to do so is to form stronger bonding between each layer (Chung, [26]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2010/0193930 in view of Kim US 2016/0293574 and Choi et al. US 2010/0314740.

    PNG
    media_image2.png
    1097
    1257
    media_image2.png
    Greyscale

Re claim 18, Lee teaches a package (100, fig1, [29]) comprising: 
a first device die (S1, fig1, [29]) comprising a first metal pad (P1, fig1, [29]); 
a first conductive post (V1, fig1, [29]) over and electrically coupling to the first device die (S1, fig1, [29]) through the first metal pad (P1, fig1, [29]); 
an encapsulant (135, fig1, [30]) encapsulating all the dies, wherein a portion of the encapsulant is directly underlying a portion of the third device die (S4, fig1); 
a dielectric layer (190, fig1, [31]) over and contacting the encapsulant, wherein the conductive post extends from the first device die to a bottom surface of the dielectric layer (fig1); and 
a plurality of redistribution lines (180, fig1, [30]) comprising portions extending into the dielectric layer to contact the die stack and the conductive post.
Lee also teaches to reduce the height of the multi-chip package ([4, 35]). 
Lee does not explicitly show a second device die comprising a second metal pad, wherein the second device die is at a same level as the first device die; a second conductive post over and electrically coupling to the second device die through the second metal pad; a third device die partially overlapping each of the first device die and the second device die, wherein in a top view of the package, the first device die, the second device die, and the third device die are aligned to a first straight line;
Kim teaches a second device die (350, fig3, [26]), wherein the second device die is at a same level as the first device die (340, fig3, [26]); a third device die (330, fig3, [26]) partially overlapping each of the first device die and the second device die, wherein in a top view of the package, the first device die (340, fig3, [26]), the second device die (350, fig3, [26]), and the third device die (330, fig3, [26]) are aligned to a first straight line (see figure above);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee and Kim add extra dies and adjust the layout as Kim fig3. The motivation to do so is to achieve high density package with reduced footprint (Kim, [2, 26]).
Lee does not explicitly show a dielectric layer over and contacting the third dielectric die and the encapsulant, wherein the first conductive post extends from the first device die to a bottom surface of the dielectric layer; and a plurality of redistribution lines comprising first portions over the dielectric layer, and second portions extending into the dielectric layer to contact the third device die and the first conductive post.
Choi teaches a redistribution structure (110, fig4, [116]) facing contact side of a chip (150b, fig4, [75]) comprising a dielectric layer (104, fig4, [34]) over and contacting the die stack (140, fig4, [37]) and the encapsulant (170, fig4, [54]), wherein the conductive lines (145, fig4, [43]) extends from the first device die to a surface of the dielectric layer facing the device; and a plurality of redistribution lines comprising first portions over the dielectric layer (119, fig14, [116]), and second portions (116, fig4 and 14, [35]) extending into the dielectric layer (104, fig4) to contact the die stack and the conductive lines.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee and Choi to form a redistribution layer as 110 of Choi directly on top of S4 to reduce height of the multi-chip package.
Re claim 19, Lee modified above teaches the package of claim 18, further comprising: a fourth device die (370, see figure above) partially overlapping each of the first device die (340, see figure above) and the second device die (350, see figure above), and a fifth device die (360, see figure above) at a same level as the fourth device die (370, see figure above), wherein the fifth device die (360, see figure above) also partially overlaps each of the first device die (340, see figure above) and the second device die (350, see figure above), and wherein the third device die (330, see figure above) further partially overlaps each of the fourth device die (370, see figure above) and the fifth device die (360, see figure above).
Re claim 20, Lee modified above teaches the package of claim 19, wherein in the top view of the package, the  fourth device die (370, see figure above), the fifth device die (360, see figure above), and the third device die (330, see figure above) are aligned to a second straight line perpendicular to the first straight line (see figure above).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812